Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.  10,972655. Although the claims at issue are not identical, they are not patentably distinct from each other because for example claim 1 in the instant application in combination with claims 4, 5 and 6 teach the claimed limitation of claims 1 and 7 in the patent, i.e.; {A video-conferencing method, comprising: optically framing, by use of a camera device, a first portion of a video-conferencing environment to provide an actual field-of-view “reads on the first actual field-of-view optically frames a first portion of a video conferencing environment”; determining a desired threshold image resolution of a desired view of a to-be-transmitted video stream; digitally zooming, by use of the camera device “reads on: digitally framing, by use of the camera device, a second portion of the video conferencing environment to provide a first apparent field-of-view”, up to the desired threshold image resolution to provide a digitally zoomed image; comparing the digitally zoomed image to the desired view to determine a difference therebetween; and based on the .
Therefore, it would have been obvious to one with ordinary skill in the art to combine claims 1, 4-6 and obtain the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tangeland (US 20170324932) in view of William (US 20140092201).
Regarding claim 1, a video-conferencing method (abstract), comprising: 

digitally zooming, by use of the camera device, to provide a digitally zoomed image (Paragraph 46: Once the relevant video signal is selected, the relevant video signal is processed with digital PTZ processing at step 306 in order to provide the best crop (i.e., zoom) of the video signal); 
	Tangeland does not teach determining a desired threshold image resolution of a desired view of a to-be-transmitted video stream; digitally zoom up to the desired threshold image resolution, comparing the digitally zoomed image to the desired view to determine a difference therebetween; and based on the difference between the digitally zoomed image and the desired view, optically zooming, by use of the camera device, to provide an apparent field-of-view that is the same as the desired view.
	William in the same art of endeavor teaches the above (see Paragraph 34, 39, 48, 63).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Tangeland with William in order to improve the system and enhance the conference experience.


Regarding claim 3, Tangeland in view of William teaches, generating, by use of the camera device, a video stream of the apparent field-of-view; and transmitting the video stream to a remote video conferencing device for display (Tangeland: Paragraph 46, 49).
Regarding claim 20, see claim 1 rejection.
Allowable Subject Matter
Claims 4-10, 21 and 22-27 “for depending on 21” are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teach { wherein altering the focal length changes the boundaries of the first view; and (d) generating a video stream comprising one or more periodically acquired first frames of the first view and pluralities of sequentially acquired second frames of the second view, wherein the pluralities of second frames are acquired using only a first portion of an image sensor of the camera device, the one or more first frames are acquired using the first portion of the image sensor and one or more second portions of the image sensor, and the one or more first frames are acquired between acquiring the pluralities of the second frames}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652